ICJ_121_ArrestWarrant_COD_BEL_2000-12-13_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE DU 13 DECEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

ORDER OF 13 DECEMBER 2000
Mode officiel de citation:

Mandat d'arrêt du 11 avril 2000 ( République démocratique
du Congo c. Belgique), ordonnance du 13 décembre 2000,
CLJ. Recueil 2000, p. 235

Official citation:
Arrest Warrant of 11 April 2000 (Democratic Republic

of the Congo v. Belgium), Order of 13 December 2000,
LC J. Reports 2000, p. 235

 

N° de vente:
ISSN 0074-4441 Sales number 804
ISBN 92-1-070903-9

 

 

 
13 DECEMBRE 2000

ORDONNANCE

MANDAT D’ARRET DU 11 AVRIL 2000
(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ARREST WARRANT OF I! APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

13 DECEMBER 2000

ORDER
235

INTERNATIONAL COURT OF JUSTICE

YEAR 2000

13 December 2000

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO ». BELGIUM)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph |, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
17 October 2000, whereby the Democratic Republic of the Congo insti-
tuted proceedings against the Kingdom of Belgium in respect of a dispute
concerning an “international arrest warrant issued on 11 April 2000 by a
Belgian investigating judge ... against the Minister for Foreign Affairs in
office of the Democratic Republic of the Congo, Mr. Abdulaye Yerodia
Ndombasi”,

Having regard to the Order of 8 December 2000 whereby the Court
adjudicated upon the request for the indication of a provisional measure
submitted by the Democratic Republic of the Congo on 17 October 2000,
as adjusted at the hearings to take account in particular of the fact that
on 20 November 2000 Mr. Yerodia Ndombasi “had ceased to exercise
the functions of Minister for Foreign Affairs and been charged with
those of Minister of Education”;

Whereas in that Order the Court stated that “it is desirable that the
issues before the Court should be determined as soon as possible”, and
that “it is therefore appropriate to ensure that a decision on the Congo’s
Application be reached with all expedition”;

Whereas, at a meeting between the President of the Court and the

4

2000
13 December
General List
No. 121
ARREST WARRANT (ORDER 13 XII 00) 236

Agents of the Parties held on 8 December 2000, the Parties agreed that
the written pleadings in this case would comprise, in that order, a Memo-
rial of the Democratic Republic of the Congo and a Counter-Memorial
of the Kingdom of Belgium, and that those pleadings would address both
issues of jurisdiction and admissibility and the merits; and whereas at
that same meeting the Parties also agreed on the time-limits for the filing
of the said pleadings;

Taking account of the agreement of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

15 March 2001 for the Memorial of the Democratic Republic of the
Congo;

31 May 2001 for the Counter-Memorial of the Kingdom of Belgium;
and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of December, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Democratic
Republic of the Congo and the Government of the Kingdom of Belgium,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
